DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/22/2019, 10/28/2020, and 11/17/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 22, 23, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegame (JP2011123990A, Google Translation).
With respect to Claim 11, Ikegame discloses a light output module comprising: a first lens (100, Figure 3) part comprising at least one lens (100, Figure 3); a second lens (120, Figure 3) part comprising at least one lens (120, Figure 3) and disposed below the first lens part (in Figure 3, 100 is above 120); an actuator (Figure 1) for moving the second lens part ; a third lens part (131, 132, Figure 4) disposed below the second lens part; and a light source (163, Figure 4) disposed below the third lens part (131, 132, Figure 4); wherein the actuator comprises a first housing (141, Figure 4) accommodating the second lens part (120, Figure 3) and having at least one first magnet (151, Figure 1) disposed therein; a second housing (141f, Figure 4) accommodating the first housing (141, Figure 4) and having at least one second magnet disposed therein; and a third housing (141g, Figure 4) comprising a first coil (133, Figure 4) facing the first magnet (151, Figure 1) and a second coil (134, Figure 4) facing the second magnet, wherein the first housing (141, Figure 4) is driven towards a first direction (Z-direction, Page 2, paragraph 21), and wherein the first housing (141, Figure 4) and the second housing are driven towards a second direction (X-direction, Page 2, paragraph 21).
With respect to Claim 12, Ikegame further discloses wherein the second lens part (120, Figure 3) and the first housing (141, Figure 4) move towards the first direction (Z-direction, Page 2, paragraph 21) by the interaction between the first magnet (151, Figure 1) and the first coil (133, Figure 4), and wherein the second lens part (120, Figure 3), the first housing (141, Figure 4), and the second housing (141f, Figure 4) move towards the second direction by the interaction between the second magnet and the second coil.
With respect to Claim 13, Ikegame further discloses wherein when the second lens part moves towards the first direction (Z-direction, Page 2, paragraph 21), the second lens part and the first housing (141, Figure 4) move integrally while the second housing (141f, Figure 4) is fixed, and when the second lens part moves towards the second direction (X-direction, Page 2, paragraph 21), the second lens part (120, Figure 3), the first housing (141, Figure 4), and the second housing (141f, Figure 4) move integrally.
With respect to Claim 22, Ikegame further discloses wherein the first direction (Z-direction, Page 2, paragraph 21) and the second direction (X-direction, Page 2, paragraph 21) are orthogonal (see Figure 4).
With respect to Claim 23, Ikegame further discloses wherein the first direction (Z-direction, Page 2, paragraph 21) and the second direction (X-direction, Page 2, paragraph 21) are perpendicular (see Figure 4) to an optical axis (01, Figures 1-3) of a lens unit comprising the first to lens part, the second lens part (120, Figure 3) and the third lens part (131, 132, Figure 4).
With respect to Claim 28, Ikegame further discloses wherein the light source (163, Figure 4) is a laser diode (163 is an LED, Figure 4)).
With respect to Claim 30, Ikegame discloses a light output module comprising: a second lens part (120, Figure 3) comprising at least one lens (100, Figure 3); an actuator (Figure 1) for moving the second lens part (120, Figure 3) towards a first direction (X-direction, Page 2, paragraph 21) perpendicular (see Figure 4) to an optical axis (01, Figures 1-3); and a light source (163, Figure 4) disposed below the second lens part (120, Figure 3), wherein the actuator (Figure 1) comprises a first housing (141, Figure 4) accommodating the second lens part (120, Figure 3) and having at least one first magnet (151, Figure 1) disposed therein; and a third housing (141g, Figure 4) being disposed therein with a first coil (133, Figure 4) facing the first magnet (151, Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame (JP2011123990A, Google Translation).
With respect to Claim 24, Ikegame teaches the light output module according to claim 11.
Ikegame fails to teach wherein a diameter of the first lens part is larger than a diameter of the second lens part.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have a diameter of the first lens part is larger than a diameter of the second lens part, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the first lens and the second lens for the purpose of the protection of the lower elements below the first lens part.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame (JP2011123990A, Google Translation) and further in view of Yumiki et al, (hereafter Yumiki) (US 2011/0141340 A1).
With respect to Claim 26, Ikegame teaches the light output module according to claim 11, wherein the actuator (Figure 1) comprises a first guide portion disposed between the first housing (141, Figure 4) and the second housing (141f, Figure 4), wherein the first housing (141, Figure 4) is guided by the first guide portion.
Ikegame fails to teach a plurality of guide balls disposed spaced apart from each other.
Yumiki teaches a camera system for linearly driving a focus lens group by an ultrasonic actuator (abstract) comprises a plurality of guide balls (91, Figure 10) disposed spaced apart from each other (see Figure 10 and ¶[0138]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Ikegame having the light module and Yumiki having the guide balls for the purpose of movement of positioning elements of the lens module, (¶[0138]).
With respect to Claim 27, Ikegame teaches the light output module according to claim 11, wherein the actuator (Figure 1) comprises a second guide portion disposed between the second housing (141f, Figure 4) and the third housing (141g, Figure 4), wherein the second housing (141f, Figure 4) is guided by the second guide portion, 
Ikegame fails to teach a plurality of guide balls disposed spaced apart from each other.
Yumiki teaches a camera system for linearly driving a focus lens group by an ultrasonic actuator (abstract) comprises a plurality of guide balls (91, Figure 10) disposed spaced apart from each other (see Figure 10 and ¶[0138]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Ikegame having the light module and Yumiki having the guide balls for the purpose of movement of positioning elements of the lens module, (¶[0138]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame (JP2011123990A, Google Translation) and further in view of Bandera et al, (hereafter Bandera) (US 20170012492 A1).
With respect to Claim 29,  Ikegame teaches a light output module (Figures 1-4) for illuminating light onto an area (161, Figure 4) to be illuminated; and a light receiving module (162, Figure 4) for sensing light reflected from the area illuminated by the light output module, wherein the light output module comprises a first lens part (100, Figure 3) comprising at least one lens (100, Figure 3), a second lens part (120, Figure 3) comprising at least one lens (120, Figure 3) and disposed below the first lens part (100, Figure 3), an actuator (Figure 1) for moving the second lens part (120, Figure 3), a third lens part (131, 132, Figure 4) disposed below the second lens part (120, Figure 3), and a light source (163, Figure 4) disposed below the third lens part (131, 132, Figure 4), wherein the actuator (Figure 1) comprises a first housing (141, Figure 4) accommodating the second lens part (120, Figure 3) and having at least one first magnet (151, Figure 1) disposed therein; a second housing (141f, Figure 4) accommodating the first housing (141, Figure 4) and having at least one second magnet disposed therein; and a housing comprising a first coil (133, Figure 4) facing the first magnet (151, Figure 1) and a second coil facing the second magnet, and wherein the first housing is driven towards a first direction (Z-direction, Page 2, paragraph 21), and the first housing (141, Figure 4) and the second housing (141f, Figure 4) are driven towards a second direction (X-direction, Page 2, paragraph 21).
Ikegame fails to teach LiDAR (Light Detection And Ranging).
Bandera teaches a multi-degree of freedom spherical actuator (title and abstract and 100, Figure 1) is used in a LiDAR (Light Detection And Ranging) (¶[0057]).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Ikegame having the light module and Bandera having the LiDAR for the purpose of an image capturing device to capture panoramic photos, (¶[0057]).

Allowable Subject Matter
Claims 14-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 14, though Ikegame (JP2011123990A, Google Translation) discloses “the light output module according to claim 11, the first lens part and a second lens part,”” Ikegame fails to teach or suggest the aforementioned combination further comprising “wherein the first lens part comprises a first lens at least partially exposed upward and a second lens positioned below the first lens, wherein the second lens part comprises a third lens positioned below the second lens and a fourth lens positioned below the third lens, and wherein the third lens part comprises a fifth lens positioned below the fourth lens and a sixth lens positioned below the fifth lens.”
With respect to claims 15-20, these claims depend on claim 14 and are allowable at least for the reasons stated supra.
With respect to Claim 21, though Ikegame (JP2011123990A, Google Translation) discloses “the light output module according to claim 11, the first lens part and a second lens part,” Ikegame fails to teach or suggest the aforementioned combination further comprising “wherein the second lens part is movable by 2.4 to 3.6 mm towards the first direction and is movable by 60 to 120 m towards the second direction.”
With respect to Claim 25, though Ikegame (JP2011123990A, Google Translation) discloses “the light output module according to claim 11, the first lens part and a second lens part,” Ikegame fails to teach or suggest the aforementioned combination further comprising “wherein a field of view (FOV) of a lens unit comprising the first to lens part, the second lens part and the third lens part is 100 to 160 degrees.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 9, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872